Citation Nr: 0504398	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 24, 1998, 
for the grant of service connection for bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from December 1958 to 
January 1961.

This matter was previously before the Board of Veterans' 
Appeals (Board) from March and April 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The Board remanded this matter 
to the RO in March and November 2003.  The requested actions 
have not all been accomplished and the case must be remanded 
once again.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the November 2003 remand, the Board requested that the RO 
advise the veteran of the information and evidence necessary 
to substantiate his appeal of entitlement to an earlier 
effective date.  This was to include any evidence, such as 
correspondence that could be considered an informal claim to 
reopen the claim of entitlement to service connection for 
tinnitus and bilateral hearing loss.  In an effort to comply 
with the Board's request, the RO sent a letter to the 
claimant in January 2004.  This letter, however, did not 
advise him of the evidence necessary to substantiate his 
claim.  Rather, the letter advised him that he should submit 
evidence of a formal or informal appeal of the 1981 RO 
decision (rather than evidence of formal or informal claim 
submitted after the 1981 rating decision).  In addition, the 
letter addressed what evidence was necessary to establish 
entitlement to service connection or an increased rating.  
The issue in this appeal concerns entitlement to an earlier 
effective date, not entitlement to an increased rating or 
service connection.  Therefore, the RO should send another 
letter advising him of the information and evidence necessary 
to substantiate his claim.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should send the veteran a 
letter explaining what information and 
evidence is necessary to substantiate a 
claim of entitlement to an effective date 
earlier than April 24, 1998, for the 
grant of service connection for tinnitus 
and bilateral hearing loss.  This should 
include any evidence of an informal or 
formal claim submitted after the 1981 
rating decision and prior to 1998.  A 
general form letter not addressing the 
issue on appeal is not acceptable.  The 
letter shall inform the veteran which 
portion of the information and evidence 
is to be provided by the veteran, and 
which part, if any, VA will attempt to 
obtain on his behalf.  

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an effective date earlier than April 24, 
1998, for the grant of service connection 
for tinnitus and bilateral hearing loss.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




